Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 27, 2019

                                      No. 04-19-00565-CV

                                      Christopher EARLY,
                                            Appellant

                                                 v.

                            TEXAS MUTUAL INSURANCE CO.,
                                      Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 17-07-0426-CVW
                         Honorable Russell Wilson, Judge Presiding


                                         ORDER
        On August 7, 2019, appellant filed a notice of appeal stating his intention to appeal a
judgment he states was signed on August 7, 2019, in trial court cause number 17-07-0426-CVW.
On August 21, 2019, the trial court clerk filed a copy of appellant’s notice of appeal in this court
with a copy of a final judgment signed in the underlying cause on January 30, 2019. On August
23, 2019, appellee filed a letter questioning this court’s jurisdiction to consider appellant’s
appeal, noting the final judgment was signed on January 30, 2019, and the notice of appeal was
filed six months after the final judgment was signed. Also on August 23, 2019, the trial court
clerk filed a notification of late record asserting the notice of appeal was not timely filed and
stating appellant has failed to pay the fee for preparing the clerk’s record.

         Although a notice of appeal generally is required to be filed within thirty days after a
final judgment is signed, a restricted appeal must be filed within six months after the judgment is
signed. See TEX. R. APP. P. 26.1; see also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(holding a motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time). The final
judgment signed by the trial court grants the appellee’s motion for summary judgment. “[W]hen
a party neither files a response nor appears at the hearing on a summary judgment motion, a
restricted appeal is permissible.” Samples v. Dall. Cty. Special Civil Serv. Comm'n, No. 05-14-
00920-CV, 2015 WL 7873720, at *4 (Tex. App.—Dallas Dec. 4, 2015, no pet.) (mem. op.).
       In the absence of a clerk’s record, this court cannot determine whether appellant’s notice
of appeal was timely filed. It is therefore ORDERED that appellant provide written proof to this
court within ten (10) days of the date of this order that either (1) the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court